  Case 14-27686         Doc 42     Filed 05/03/19 Entered 05/03/19 09:06:45              Desc Main
                                      Document Page 1 of 3


                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                      Case No. 14-27686
         Silver A Carroll

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/29/2014.

         2) The plan was confirmed on 12/02/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 04/02/2019.

         6) Number of months from filing to last payment: 55.

         7) Number of months case was pending: 57.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-27686        Doc 42        Filed 05/03/19 Entered 05/03/19 09:06:45                     Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $54,270.70
       Less amount refunded to debtor                             $341.26

NET RECEIPTS:                                                                                    $53,929.44


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $4,000.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                        $2,326.34
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $6,326.34

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal       Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
CAPITAL ONE BANK                  Unsecured         510.00           NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured     12,681.34           0.00       12,681.34      1,494.94         0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured              NA     12,681.34        12,681.34           0.00        0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured         987.00      1,470.16        1,470.16        160.67         0.00
DIRECTV LLC                       Unsecured            NA         436.20          436.20          31.57        0.00
GM FINANCIAL                      Unsecured      6,578.00       6,578.71        6,578.71        775.56         0.00
INTERNAL REVENUE SERVICE          Unsecured            NA       6,562.74        6,562.74        773.68         0.00
INTERNAL REVENUE SERVICE          Priority          331.04           NA              NA            0.00        0.00
INTERNAL REVENUE SERVICE          Priority       6,147.46       1,496.95        1,496.95      1,496.95         0.00
JPMORGAN CHASE BANK NATIONAL      Secured       57,551.00    105,102.59       105,782.81           0.00        0.00
JPMORGAN CHASE BANK NATIONAL      Unsecured     47,659.00            NA              NA            0.00        0.00
JPMORGAN CHASE BANK NATIONAL      Secured              NA         680.22          680.22        680.22         0.00
MEDICAL BUSINESS BUREAU           Unsecured         150.00           NA              NA            0.00        0.00
MERCY PHYSICIAN BILLING           Unsecured         337.99           NA              NA            0.00        0.00
PAYDAY LOAN STORE OF IL INC       Unsecured      2,564.00            NA              NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured      1,052.00       1,067.04        1,067.04        122.62         0.00
PRA RECEIVABLES MGMT              Unsecured      1,204.00       1,203.75        1,203.75        138.33         0.00
PREMIER BANK CARD                 Unsecured         420.00           NA              NA            0.00        0.00
REGIONAL ACCEPTANCE CORP          Unsecured      7,881.00            NA              NA            0.00        0.00
REGIONAL ACCEPTANCE CORP          Secured       26,525.00     34,984.49        34,984.49     34,984.49    2,940.63
SPRINT NEXTEL                     Unsecured      1,005.62       1,005.62        1,005.62        118.56         0.00
The Outsource Group               Unsecured          33.00           NA              NA            0.00        0.00
UNITED STUDENT AID FUNDS INC      Unsecured     32,702.00     32,953.75        32,953.75      3,884.88         0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-27686         Doc 42      Filed 05/03/19 Entered 05/03/19 09:06:45                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $105,782.81              $0.00             $0.00
       Mortgage Arrearage                                   $680.22            $680.22             $0.00
       Debt Secured by Vehicle                           $34,984.49         $34,984.49         $2,940.63
       All Other Secured                                 $12,681.34              $0.00             $0.00
 TOTAL SECURED:                                         $154,128.86         $35,664.71         $2,940.63

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $1,496.95          $1,496.95              $0.00
 TOTAL PRIORITY:                                          $1,496.95          $1,496.95              $0.00

 GENERAL UNSECURED PAYMENTS:                             $63,959.31          $7,500.81              $0.00


Disbursements:

         Expenses of Administration                             $6,326.34
         Disbursements to Creditors                            $47,603.10

TOTAL DISBURSEMENTS :                                                                      $53,929.44


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
